Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-3, 7-9, and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McConnell, et al. (US Pat. 7,071,434).
Regarding claim 1, McConnell teaches a paddle switch system, comprising: a housing 30; a paddle 34 having a pivot member 62 pivotally disposed in the housing for operating an electrical switch 100 within the housing in response to a force on the paddle; a self-spring 32 formed via a cut-out of a portion of the housing (the opening formed in the house is defined to be the cutout), wherein the portion of the housing forming the self-spring is resilient, wherein the portion of the housing forming the self-spring is in contact with the paddle, wherein the portion of the housing forming the self-spring bends with movement of the paddle, and wherein the portion of the housing forming the self-spring returns the paddle to an original position; a cover 16 coupled to the housing, wherein the housing and the cover partially enclose the paddle (Figs. 1-4).  
Regarding claim 7, McConnell teaches a paddle switch system, comprising: a housing 30; a paddle 34 having a pivot member 62 pivotally disposed in the housing for operating an electrical switch 100 within the housing in response to a force on the paddle; a self-spring 32 formed via a cut-out of a portion of the housing, wherein the 
Regarding claim 14, McConnell teaches the paddle switch system, comprising: a housing 30;Page 5 of 10Appl. No.: 16/743,754 Response to Non-Final Office action mailed May I . 2020 Attorney docket No.: JUD1-P.e20.CIPa paddle 34 having a pivot member 64 pivotally disposed in the housing for operating an electrical switch 100 within the housing in response to a force on the paddle; a self-spring 32 formed via a cut-out of a portion of the housing (housing opening), wherein the portion of the housing forming the self-spring is resilient, wherein the portion of the housing forming the self-spring is in contact with the paddle, wherein the portion of the housing forming the self-spring bends with movement of the paddle, and wherein the portion of the housing forming the self-spring returns the paddle to an original position; a cover 16 coupled to the housing, wherein the housing and the cover partially enclose the paddle (Figs. 1-4).
Regarding claims 2, 8 and 15, McConnell teaches the paddle switch system, wherein the self-spring 32 prevents buzz, shake, and rattle (BSR) from the paddle due to vibration external to the paddle switch system (the spring arm is flexible enough to flex when a force is applied, see col. 3, lines 50-55).  
Regarding claims 3, 9 and 16, McConnell teaches the paddle switch system wherein the self-spring further comprises a protrusion (the section that connects the spring 32 and the paddle 34) disposed toward the paddle inside the housing 30, wherein the protrusion of the self-spring is in contact with the paddle (Figs. 1-4).  
Allowable Subject Matter
Claims 6, 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6, 12 and 19, the prior art fail to teach or show, alone or in combination, the claimed paddle system further comprising: a circuit board disposed in the housing; wherein the paddle is disposed in the housing to partially preload the dome switch; a lever and a depressor of the paddle, wherein the pivot member is disposed between the level and the depressor, wherein the lever is urged by a stop member such that the depressor partially preloads the dome switch; at least one dampening post/vibration reduction mechanism disposed in the housing; wherein the cover comprises an essentially arcuate frame; and wherein the housing comprises an essentially arcuate frame, such that the housing and the cover partially enclose the paddle.  
Regarding claim 13, the prior art fail to teach or show, alone or in combination, the claimed paddle system further comprising: an arcuate saddle portion and an arcuate opening in the housing proximate the arcuate saddle portion, such that pivot member is pivotably maintained between the arcuate saddle portion and the arcuate opening.  
Response to Arguments

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AHMED M SAEED/Primary Examiner, Art Unit 2833